DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 04/18/2022 have been entered and carefully considered with respect to claims 1 – 21, which are pending in this application, except for claim 5. Amendments were made to claims 1, 8 and 17, and new claim 21 was added. Claim 5 was cancelled. No new matter was added.

Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.

Response to Arguments
Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1 - 21 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 6 - 10:
	Applicant has amended claim 1 to include subject matter similar to subject matter recited in claim 5, now cancelled. However, it is submitted that nowhere in Andorko, either in the portions cited by the Office or otherwise, is "a processor configured to distinctly switch between (i) an iris region processing mode in which at least one iris is illuminated at least by said dedicated illumination source at said second intensity, (ii) a first face region processing mode in which a face is illuminated by said plurality of IR light sources at said first intensity, the iris region processing mode being distinct from the first face region processing mode, and (iii) a second face region processing mode where a face is detected at a greater distance from the handheld computing device than in said first face region processing mode, wherein in said second face region processing mode, a subject is illuminated by at least said dedicated illumination s-8- 10y Atty/Agent: Kevin T. LeMondource, and wherein the iris region processing mode, the first face region processing mode, and the second face region processing mode are three distinct processing modes" disclosed or even suggested. 
  	For at least the reasons presented herein, the combination of Chen, Yee and Andorko does not teach or suggest all of the features of claim 1. Claims 2 - 4 and 6-16 ultimately depend from independent claim 1. Therefore, claims 2 - 16 are allowable over the cited documents of record for at least their dependency from an allowable base claim. Applicant requests that the Office withdraw the § 103 rejection of claim 17, as well as, claims 18 - 20. 
Serial No.: 16/672,766 -10-Atty Docket No.: X05-0125US Atty/Agent: Kevin T. LeMond 	For at least the foregoing reasons, all pending claims are in condition for allowance. Applicant requests reconsideration and prompt issuance of the application. 
.  Response to Applicant’s arguments
Examiner has reviewed Applicant’s rebuttal, but respectfully declines to put the pending claims to allowance status for the following reasons:
Andorko suggests teachings such as: 15a processor (See Andorko, Par. 0018; Pars. 0025 and 0027: processor, operably connected to image sensor and IR light source; See also Pars. 0029, 0043 and 0058) configured to distinctly switch between (i) an iris region processing mode in which at least one iris is illuminated at least by said dedicated illumination source at said second intensity, (See Andorko, Par. 0028: dedicated face/eye/iris detector 18 for identifying face region, and within a given face region, one or more eye regions and iris regions; See Abstract and Pars. 0056 and 0057 for light conditions; See also Fig. 3 and Pars. 0039, 0040, 0043, 0048 and 0072) (ii) a first face region processing mode in which a face is illuminated by said plurality of IR light sources at said first intensity, the iris region processing mode being distinct from the first face region processing mode, (See again Andorko, Par. 0028, as cited above in regard to detector 18 for identifying face region) 
 	Andorko further discloses a handheld computing device, wherein said processor is configured to operate in a second face region processing mode (See Andorko, Par. 0018: CPU 24; Pars. 0025 and 0027; - i.e., a processor configured to function in a face region processing mode in which a subject is illuminated by said plurality of IR light sources; See also Pars. 0029, 0043 and 0058; See further Andorko, Par. 0028, as cited above) where a face is detected at a greater distance from the handheld computing device than in said face region processing mode and where, in said second face region processing mode, a subject is illuminated by at least said dedicated illumination source. (See Andorko, Par. 0028; See also Abstract and Pars. 0056 and 0057 for light conditions; Par. 0035: image acquisition settings for the camera module based on a set of distance values between a subject under recognition and the camera module of the system)
	Though the combination of Chen, Yee and Andorko appears not to be specific about the additional features of the limitation: wherein the iris region processing mode, the first face region processing mode, and the second face region processing mode are three distinct processing modes, the deficiency is however cured by Ohtsu’s image processing apparatus. (See Ohtsu, Abstract: A processing mode control section (12) switches between processing modes; -; Refer also to Fig. 1 for processing mode control section, as indicated in Pars. 0035, 0073 and disclosure in Claim 1 of Ohtsu)   
	Therefore, the spirit of the claimed invention is in fact captured from the combination of Chen, Yee, Andorko and Ohtsu.
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is established as follows.  


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	Claims 1 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190018564 A1), hereinafter “Chen,” in view of Yee (US 20050277071 A1), and of Andorko (US 20180352131 A1), and further in view of Ohtsu (US 20070047805 A1)

	In regard to claim 1, Chen discloses: a handheld computing device (See Chen, Abstract and Par. 0058: display device such as a mobile phone, a laptop computer, or the like) comprising:  
5a display comprising an array of pixels (See Chen, Figs. 2 and 6; Par. 0010: pixel of display panel; Par. 0030: display device including display panel 1) illuminated by a plurality of visible light sources within the display, (See Chen, Par. 0037: light source module 21 includes a plurality of visible light sources 221; Par. 0055, and disclosure in Claim 1 of Chen; - the reference also suggests the condition of light sources within the display) and further comprising a plurality of infra-red (IR) light sources within the display interleaved between said visible light sources, (See Chen, Par. 0037: visible light sources 221 and infrared light sources 222 may be alternately or randomly arranged; See also Par. 0055, and disclosure in Claim 1 of Chen; - again, the reference also suggests the condition of light sources within the display) said IR light sources being actuable to emit diffuse IR light with a first intensity through a surface of said display, (See Chen, Par. 0037: visible light sources 221 and infrared light sources 222; Par. 0035: diffuser plate 23; See also Par. 0055, and disclosure in Claim 1 of Chen) 
Chen is not specific about: a camera having an image sensor comprising an array of pixels responsive to at least infra- red light and a lens assembly with an optical axis extending from said image sensor through said surface of said display, 
a dedicated illumination source located outside said display and being actuable to emit infra-red light with a second intensity and through a half-angle encompassing said optical axis, said second intensity being greater than said first intensity of diffuse IR light emitted by said IR light sources within the display, and 
a processor configured to distinctly switch between (i) an iris region processing mode in which at least one iris is illuminated at least by said dedicated illumination source at said second intensity, first face region processing mode in which a face is illuminated by said plurality of IR light sources at said first intensity, the iris region processing mode being distinct from the first face region processing mode, and (iii) a second face region processing mode where a face is detected at a greater distance from the handheld computing device than in said first face region processing mode, wherein in said second face region processing mode, a subject is illuminated by at least said dedicated illumination source, and wherein the iris region processing mode, the first face region processing mode, and the second face region processing mode are three distinct processing modes.
However, Yee teaches:
a camera having an image sensor comprising an array of pixels responsive to at least infra- 10red light (See Yee, Par. 0030: digital video camera 68 mounted to frame below display surface in a position appropriate to receive IR light; Par. 0034: digital video camera 68 also used for detecting specific object, as well as determining its orientation, based on the IR light reflected; - video cameras come equipped with array of pixels responsive to IR10 light) and a lens assembly with an optical axis extending from said image sensor through said surface of said display, (See Yee, Par. 0032: lens of digital video camera 68 mounted to frame below display surface in a position appropriate to receive IR light)
a dedicated illumination source located outside said display (See Yee, Fig. 4 and Pars. 0012, 0026: IR light sources 66; See also Pars. 0041 – 0043: IR sources 66 in regions outside the area of interactive display surface 64a for image captured by IR video camera) and being actuable to emit infra-red light with a second intensity (See again Yee, Fig. 4 and Pars. Pars. 0041 – 0043 as cited above: PC 20 can produce an appropriate control signal that is input to an IR source power supply and brightness control 94 to control the intensity of IR light emitted by IR light sources 66) and through a half-angle encompassing said optical axis, said second intensity being greater than said first intensity of diffuse IR light emitted by said IR light sources within the display. (See again Yee, Fig. 4 and Pars. Pars. 0041 – 0043: control of IR source power supply and brightness control 94 to control the intensity of IR light emitted by IR light sources 66; increasing the intensity of the internal IR light sources, e.g., by a specified percentage; - the feature of diffused IR light is also suggested in Yee, Pars. 0026, 0029, and 0034) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Chen and Yee before him/her, to combine the features of those references in order to implement a handheld computing device comprising 5a display comprising an array of pixels illuminated by a plurality of visible light sources, and a plurality of infra-red (IR) light sources interleaved between said visible light sources, (See Chen, Abstract, Par. 0037 and Par. 0058, Figs. 2 and 6 and Pars. 0010, Par. 0055) a dedicated illumination source located outside said display and actuable to emit infra-red light (See Yee, Fig. 4 and Pars. 0012, 0026 and Pars. Pars. 0041 – 0043)
The combination of Chen and Yee is not specific about: 15a processor configured to distinctly switch between (i) an iris region processing mode in which at least one iris is illuminated at least by said dedicated illumination source at said second intensity, first face region processing mode in which a face is illuminated by said plurality of IR light sources at said first intensity, the iris region processing mode being distinct from the first face region processing mode, and (iii) a second face region processing mode where a face is detected at a greater distance from the handheld computing device than in said first face region processing mode, wherein in said second face region processing mode, a subject is illuminated by at least said dedicated illumination source, and wherein the iris region processing mode, the first face region processing mode, and the second face region processing mode are three distinct processing modes. 
Nonetheless, Andorko suggests above teachings such as: 15a processor (See Andorko, Par. 0018: CPU 24; Pars. 0025 and 0027: processor, operably connected to image sensor and IR light source; See also Pars. 0029, 0043 and 0058) configured to distinctly switch between (i) an iris region processing mode in which at least one iris is illuminated at least by said dedicated illumination source at said second intensity, (See Andorko, Par. 0028: dedicated face/eye/iris detector 18 for identifying face region, and within a given face region, one or more eye regions and iris regions within those eye regions, functionality implemented in software executed by CPU 24; See Abstract and Pars. 0056 and 0057 for light conditions; See also Fig. 3 and Pars. 0039, 0040, 0043, 0048 and 0072) (ii) a first face region processing mode in which a face is illuminated by said plurality of IR light sources at said first intensity, the iris region processing mode being distinct from the first face region processing mode, (See again Andorko, Par. 0028, as cited above in regard to detector 18 for identifying face region and eye regions with software executed by CPU 24, operably connected to image sensor and IR light source) 
 	Andorko further discloses a handheld computing device, wherein said processor is configured to operate in a second face region processing mode (See Andorko, Par. 0018: CPU 24; Pars. 0025 and 0027: processor, operably connected to image sensor and IR light source; - i.e., a processor configured to function in a face region processing mode in which a subject is illuminated by said plurality of IR light sources; See also Pars. 0029, 0043 and 0058; See further Andorko, Par. 0028, as cited above in regard to detector 18 for identifying face region and eye regions with software executed by CPU 24) where a face is detected at a greater distance from the handheld computing device than in said face region processing mode and where, in said second face region processing mode, a subject is illuminated by at least said dedicated illumination source. (See Andorko, Par. 0028: dedicated face/eye/iris detector 18 for identifying face region, and within a given face region, one or more eye regions and iris regions within those eye regions, functionality implemented in software executed by CPU 24; See Abstract and Pars. 0056 and 0057 for light conditions; See again Andorko, Par. 0028, as cited above in regard to detector 18 for identifying face with software executed by CPU connected to image sensor and IR light source; - i.e., a face region processing mode in which a subject is illuminated by said plurality of IR light sources; Par. 0035: image acquisition settings for the camera module based on a set of distance values between a subject under recognition and the camera module of the system)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Chen, Yee and Andorko before him/her, to combine the features of those references in order to implement a handheld computing device comprising 5a display comprising an array of pixels illuminated by a plurality of visible light sources, a plurality of infra-red (IR) light sources interleaved between said visible light sources, and a processor configured to switch between an iris region processing mode and a face region processing mode. (Andorko, Par. 0018 and Pars. 0025 and 0027, Pars. 0029, 0043 and 0058; Fig. 3 and Pars. 0039 and 0072)
	The combination of Chen, Yee and Andorko appears not to be specific about the additional features of the limitation: wherein the iris region processing mode, the first face region processing mode, and the second face region processing mode are three distinct processing modes. 
However, the deficiency is cured by Ohtsu’s image processing apparatus. (See Ohtsu, Abstract: A processing mode control section (12) switches between processing modes; - iris region and face region would represent different areas of an image display involving distinct processing modes, based on a segmentation process with respect to image data corresponding to an image to be processed; Refer also to Fig. 1 for processing mode control section, as indicated in Pars. 0035, 0073 and disclosure in Claim 1 of Ohtsu; - a skilled person in the art would know to adapt the processing modes so as to implement the feature of distinct processing modes, such as and iris region processing mode, a first and a second face region processing modes)   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Chen, Yee, Andorko, and Ohtsu, before him/her, to combine the features of those references in order to implement a handheld computing device comprising 5a display, a plurality of infra-red (IR) light sources interleaved between visible light sources, and a processor configured to switch between processing modes such as an iris region processing mode and a face region processing mode. (Andorko, Par. 0018 and Pars. 0025 and 0027, Pars. 0029, 0043 and 0058; Fig. 3 and Pars. 0039 and 0072; See Ohtsu, Abstract, Fig.1 and Pars. 0035, 0073)

	In regard to claim 2, the combination of Chen, Yee, Andorko, and Ohtsu discloses the handheld computing device according to claim 1, wherein said dedicated illumination source is located adjacent said camera at a corner of said handheld computing device (See Yee, Fig. 4 and Pars. 0012, 0026: IR light sources 66; See also Pars. 0041 – 0043: IR sources 66 in regions outside the area of interactive display surface 64a for image captured by IR video camera) and configured to emit from the surface of 20the display. (See again Yee, Fig. 4 and Pars. Pars. 0041 – 0043 as cited above in Claim 1 analysis: control of intensity of IR light emitted by IR light sources)
.  
	In regard to claim 3, the combination of Chen, Yee, Andorko, and Ohtsu discloses the handheld computing device according to claim 1, wherein said dedicated illumination source is located at a corner of said handheld computing device opposite said camera (See Yee, Fig. 4 and Pars. 0012, 0026: IR light sources 66; See also Pars. 0041 – 0043: as cited above in claims 1 and 2 analysis) and configured to emit from the surface of the display. (See again Yee, Fig. 4 and Pars. Pars. 0041 – 0043 as cited above in claims 1 and 2 analysis)
 
	In regard to claim 4, the combination of Chen, Yee, Andorko, and Ohtsu discloses the handheld computing device according to claim 1, wherein said dedicated illumination source is located 25in a bezel of said handheld computing device adjacent said camera. (Refer to above citations in analysis of claims 2 – 3, as the actual location of said dedicated illumination source 25in a bezel of said device adjacent said camera is an optional choice of embodiment as explained in the Specs section of the instant application, and also well-known features of many commercially available cell phones, tablets, etc.)  
  
	In regard to claim 5, the claim is cancelled and no longer considered for analysis. 

 5 	In regard to claim 6, the combination of Chen, Yee, Andorko, and Ohtsu discloses the handheld computing device according to claim 1, where, in said iris region processing mode, a subject is further illuminated by said plurality of IR light sources. (See Andorko, Par. 0028: dedicated face/eye/iris detector 18 for identifying within a given face region iris regions within those eye regions, functionality implemented in software executed by CPU 24; - i.e., iris region processing mode in which a subject is illuminated at least by said dedicated light source; See Abstract and Pars. 0056 and 0057 for light conditions; See also Fig. 3 and Pars. 0039, 0040, 0043, 0048 and 0072; See further Andorko, Par. 0028: detector 18 connected to image sensor and IR light source; - i.e., processing mode in which a subject is illuminated by dedicated IR light sources)
  
	In regard to claim 7, the combination of Chen, Yee, Andorko, and Ohtsu discloses the handheld computing device according to claim 1, wherein said dedicated illumination source is further configured to emit visible light. (See Chen, Par. 0037: light source module 21 includes a plurality of visible light sources 221; Par. 0055, and disclosure in Claim 1 of Chen; See also Yee, Fig. 4 and Pars. 0012, 0026; Pars. 0041 – 0043; - One skilled in the art is able to modify illumination source located outside said display for image captured by video camera to be a source of visible light commonly produced by an LED emitting visible light, instead of IR light) 

	In regard to claim 8, the combination of Chen, Yee, Andorko, and Ohtsu discloses the handheld computing device according to claim 1, wherein said first and second face region processing modes are modes. (See Andorko, Pars. 0025 and 0027: processor configured to function in a face region processing mode in which a subject is illuminated by said plurality of IR light sources with detector 18 for identifying face region; See also Par. 0029 for face detection (or recognition)) 
 
	In regard to claim 9, the combination of Chen, Yee, Andorko, and Ohtsu discloses the handheld computing device according to claim 1, wherein said iris region processing mode is an iris recognition mode. (an iris region processing mode in which a subject is illuminated at least by said dedicated light source (See Andorko, Par. 0028: dedicated face/eye/iris detector 18 for identifying within a given face region, one or more iris regions through functionality implemented in software executed by CPU; See also Figs. 1 and 5: image acquisition system 10 for iris recognition; Pars. 0030, 0057 and 0063)
  
	In regard to claim 10, the combination of Chen, Yee, Andorko, and Ohtsu discloses the handheld computing device according to claim 1, wherein said display is a backlit display comprising a backlighting layer with an array of light sources disposed behind said surface of said display, (See Chen, Abstract: display device which includes a display panel and a backlight module disposed under the display panel and at least one visible light source and at least one infrared light source; Pars. 0030 and 0035: light source module 21 includes a plurality of visible light sources 221; Par. 0055, and disclosure in Claim 1 of Chen) 15wherein a plurality of said light sources interleaved among visible light sources are actuable to emit infra-red IR light through a first half-angle from said surface of said display, said first half-angle being greater than said half-angle for said dedicated illumination source. (See Chen, Par. 0037: light source module 21 includes a plurality of visible light sources 221; visible light sources 221 and infrared light sources 222 may be alternately or randomly arranged; i.e., IR light sources being actuable to emit IR light; See Yee, Par. 0030: digital video camera 68 mounted to frame below display surface in a position appropriate to receive IR light; See also Yee, Fig. 4 and Pars. Pars. 0041 – 0043, as cited above in rejection of Claim 1)
.  
	In regard to claim 11, the combination of Chen, Yee, Andorko, and Ohtsu discloses the handheld computing device according to claim 1, wherein said display is an edge light display wherein said plurality of IR light sources are interleaved between said visible light sources along at 20least one edge of said display. (See Chen, Par. 0037: light source module 21 includes a plurality of visible light sources 221; visible light sources 221 and infrared light sources 222 may be alternately or randomly arranged (which would include positioning along edge of display, to emit IR light))
  
	In regard to claim 12, the combination of Chen, Yee, Andorko, and Ohtsu discloses the handheld computing device according to claim 1, wherein said image sensor comprises pixels sensitive to visible light. (See Chen, Figs. 2 and 6; Par. 0010: pixel of display panel; Par. 0030: display device including display panel 1; - (i.e., display comprising an array of pixels illuminated by a plurality of visible light sources as indicated in Chen, Par. 0037: light source module 21 includes a plurality of visible light sources 221))
  
	In regard to claim 13, the combination of Chen, Yee, Andorko, and Ohtsu discloses the handheld computing device according to claim 12, wherein said processor is configured to refine visible image information acquired by said sensor with infra-red information acquired by 25said image sensor. (See Yee, Par. 0030: digital video camera 68 mounted to frame below display surface in a position appropriate to receive IR light; Par. 0034: digital video camera 68 also used for detecting specific object, as well as determining its orientation, based on the IR light reflected; - video cameras come equipped with array of pixels responsive to IR10 light; (i.e., camera having an image sensor comprising an array of pixels responsive to at least infra- 10red light)
 
	In regard to claim 14, the combination of Chen, Yee, Andorko, and Ohtsu discloses the handheld computing device according to claim 1, wherein said display is a liquid crystal display. (See Yee, Fig. 2 and Par. 0038: interactive display table 60 includes a video projector 70, the video projector being preferably of a liquid crystal display (LCD))
  
	In regard to claim 15, the combination of Chen, Yee, Andorko, and Ohtsu discloses the handheld computing device according to claim 1, wherein each of said plurality of visible light sources and said plurality of IR light sources are light emitting diodes (LEDs). (See Yee, Par. 0042: varying the current supplied to the IR LEDs or other IR light emitting devices used for IR light sources 66; See also rationale used in rejection of Claim 7; See also Andorko, Par. 0020: varying current supplied to the IR LEDs or other IR light emitting devices used for IR light sources 66)
  
	In regard to claim 16, the combination of Chen, Yee, Andorko, and Ohtsu discloses the handheld computing device according to claim 1, said dedicated illumination source comprises an LED. (See again rationale applied to rejection of above Claim 15 on the basis of Andorko, Par. 0020, and Yee, Par. 0042)

	In regard to claim 17, the combination of Chen, Yee, Andorko, and Ohtsu discloses a system comprising: a display comprising an array of pixels illuminated by a plurality of visible light sources within the display, and further comprising a plurality of infra-red (IR) light sources within the display and interleaved between said visible light sources, said IR light sources being actuable to emit diffuse IR light with a first intensity through a surface of said display, a camera having an image sensor comprising an array of pixels responsive to at least infra- red light and a lens assembly with an optical axis extending from said image sensor through said surface of said display, a dedicated illumination source located outside said display and being actuable to emit infra-red light with a second intensity and through a half-angle encompassing said optical axis, said second intensity being greater than said first intensity of diffuse IR light emitted by said IR light sources within the display, and Serial No.: 16/672,766-4- Atty Docket No.: X05-0125USLee& Hayes Atty/Agent: Kevin T. LeMonda processor configured to distinctly switch between (i) an iris region processing mode in which at least one iris is illuminated at least by said dedicated illumination source at said second intensity, first face region processing mode in which a face is illuminated by said plurality of IR light sources at said first intensity, the iris region processing mode being distinct from the first face region processing mode, and (iii) a second face region processing mode where a face is detected at a greater distance from the system than in said first face region processing mode, wherein in said second face region processing mode, a subject is illuminated by at least said dedicated illumination source, and wherein the iris region processing mode, the first face region processing mode, and the second face region processing mode are three distinct processing modes. (The rationale applied to rejection of claim 1 applies, mutatis mutandis, to rejection of claim 17, as the limitations of claims 17 represent a system drawn to the device of claim 1, and are therefore not novel to the disclosures of the cited references) 
  
	In regard to claim 18, the combination of Chen, Yee, Andorko, and Ohtsu discloses the system according to claim 17, wherein said display is a backlit display comprising a backlighting layer with an array of light sources disposed behind said surface of said display, (See Chen, Abstract: display device which includes a display panel and a backlight module disposed under the display panel and at least one visible light source and at least one infrared light source; Pars. 0030 and 0035: light source module 21 includes a plurality of visible light sources 221; Par. 0055, and disclosure in Claim 1 of Chen) wherein a plurality of said light sources interleaved among visible light sources are actuable to emit infra-red IR light through a first half-angle from said surface of said display, said first half-angle being greater than said half-angle for said dedicated illumination source. (See Chen, Par. 0037: light source module 21 includes a plurality of visible light sources 221; visible light sources 221 and infrared light sources 222 may be alternately or randomly arranged; i.e., IR light sources being actuable to emit IR light; See Yee, Par. 0030: digital video camera 68 mounted to frame below display surface in a position appropriate to receive IR light; See also Yee, Fig. 4 and Pars. Pars. 0041 – 0043, as cited above in rejection of Claim 1) 

	In regard to claim 19, the combination of Chen, Yee, Andorko, and Ohtsu discloses the system according to claim 17, wherein said display is an edge light display wherein said plurality of IR light sources are interleaved between said visible light sources along at least one edge of said display. (The rationale applied to rejection of claim 11 applies, mutatis mutandis, to rejection of claim 19, as the limitations of claims 19 represent a system drawn to the device of claim 11, and are therefore not novel to the disclosures of the cited references)
 
	In regard to claim 20, the combination of Chen, Yee, Andorko, and Ohtsu discloses the system according to claim 17, wherein said image sensor comprises pixels sensitive to visible light. (The rationale applied to rejection of claim 12 applies, mutatis mutandis, to rejection of claim 20, as the limitations of claims 20 represent a system drawn to the device of claim 12, and are therefore not novel to the disclosures of the cited references)

	In regard to claim 21, the combination of Chen, Yee, Andorko, and Ohtsu discloses the system according to claim 17, wherein: said first and second face region processing modes are face recognition mode modes; and said iris region processing mode is an iris recognition mode. (See rationale applied to rejection of claim 9 on the basis of Andorko, Par. 0028, Figs. 1 and 5; See also Pars. 0030, 0057 and 0063)


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Brigham et al. (US 20060244719 A1) teaches Using a light pointer for input on an interactive display surface-.
Steinberg et al. (US 20080316327 A1) teaches IMAGE CAPTURE DEVICE WITH CONTEMPORANEOUS REFERENCE IMAGE CAPTURE MECHANISM.
Keam et al. (US 20060091288 A1) teaches Method and system for cancellation of ambient light using light frequency.
Kiser et al. (US 20170237913 A1) teaches SYSTEMS AND METHODS FOR HDR VIDEO CAPTURE WITH A MOBILE DEVICE.
Swaminathan et al. (US 20170374244 A1) teaches COMPACT, LOW COST VCSEL PROJECTOR FOR HIGH PERFORMANCE STEREODEPTH CAMERA.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487